DETAILED ACTION

Claims 1, 2, 4, 6-15, 17 and 19-24 are pending with an effective filing date of 12/11/2018.   Claims 1, 14 and 20 are amended as per applicant’s amendment dated 5/24/2021.  Claims 1, 2, 4, 6-15, 17 and 19-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 


Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are moot because the arguments do not apply to the reference as currently combined in the rejection following. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 14-16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ture et al. (Patent Application Publication 2007/0208714; hereinafter referred to as Ture) in view of Chin et al. (Patent Application Publication 2018/0025089; hereinafter referred to as Chin).

	As per claim 1, Ture discloses a computer-implemented comprising: 



determining, by the at least one hardware processor, an initial search scope for the user based on the stored interaction data of the user, the determining the initial search scope comprising selecting a subset of searchable resources from a plurality of searchable 

performing, by the at least one hardware processor, a federated search for a current search query using the initial search scope, the federated search for the current search query being restricted to only the subset of searchable resources [Ture, a user may retrieve relevant content from crawled and indexed resources using a federated search, the federated search may integrate information across repositories on a single screen (0089), search results may be limited to what the user is allowed to access across the enterprise, for example: using role based access (0084) processor (0285)].

generating, by the at least one hardware processor, current search results for the current search query based on the performing of the federated search [Ture, a user may 

causing, by the at least one hardware processor, the generated current search results to be displayed on a computing device of the user [Ture, a user may retrieve relevant content from crawled and indexed resources using a federated search, the federated search may integrate information across repositories on a single screen (0089), search results may be limited to what the user is allowed to access across the enterprise, for example: using role based access (0084) only the documents for which the user has access may be seen (0091) processor (0285)].
	Ture does not explicitly disclose: receiving, by at least one hardware processor, indications of online activity of a user directed towards past search results of past, search queries submitted by a user, the online activity of the user comprising the user narrowing down the past search results of the past search queries by one or more searchable resources; storing, by the at least one hardware processor, the indications of the online activity directed towards the past search results as interaction data in a database in association; 
	However, Chin teaches receiving, by at least one hardware processor, indications of online activity of a user directed towards past search results of past, search queries submitted by a user, the online activity of the user comprising the user narrowing down the past search results of the past search queries by one or more searchable resources [Chin, a dedicated server may monitor interactions with search engines and generate a profile from browsing history (0042), a profile may be stored (0012)]

storing, by the at least one hardware processor, the indications of the online activity directed towards the past search results as interaction data in a database in association
[Chin, a dedicated server may monitor interactions with search engines and generate a profile from browsing history (0042), a profile may be stored (0012)]


	Ture discloses a method of performing a federated search of resources accessible to a user based on a user’s role.  Chin teaches generating a profile based on user browsing history for use in updating displayed search results.  The browsing history search result update as taught by Chin could have been combined with the federated search of resources as taught by Ture to provide a method of dynamically updating federated search results based on user browsing history.    All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.   One would have been motivated to combine the teachings to provide a method of dynamically updating federated search results based on user browsing history.   

	As per claim 2, Ture and Chin in combination teach the computer-implemented method of claim 1 as noted above and further teach wherein the plurality of searchable resources comprises a plurality of search engines or a plurality of file systems [Ture, relevant documents may be retrieved by federating various search engines (0089)].



	As per claim 8, Ture and Chin in combination teach the computer-implemented method of claim 1 as noted above and further teach wherein the determining the initial search scope of the user is performed in response to the user submitting the current search query [Ture, the query layer may receive user queries and the search results may be limited to what the user is allowed to access across the enterprise, for example: using role based access (0084)].
	
	As per claim 10, Ture and Chin in combination teach the computer-implemented method of claim 1 as noted above and further teach wherein the selecting the subset of searchable resources is further based on a role of the user [Ture, the query layer may receive user queries and the search results may be limited to what the user is allowed to access across the enterprise, for example: using role based access (0084)].

	Claim 14 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
	Claim 15 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above. 
	Claim 16 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above. 
	Claim 20 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
. 
	 
	
Claims 4, 6, 9, 17, 19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ture et al. (Patent Application Publication 2007/0208714; hereinafter referred to as Ture) in view of Chin et al. (Patent Application Publication 2018/0025089; hereinafter referred to as Chin) in further view of Denise (U.S. Patent 7,797,635; hereinafter referred to as Denise). 

	As per claim 4, Ture and Chin in combination teach the computer-implemented method of claim 1 as noted above.
	Neither Ture nor Chin explicitly teach wherein the user narrowing down the past search results comprises the user removing all search results from the past search results that were retrieved from the one or more searchable resources.
	However, Denise teaches wherein the user narrowing down the past search results comprises the user removing all search results from the past search results that were retrieved from the one or more searchable resources [Denise, browsing history is stored locally and may include tracked information related to reviewed search results (col. 27, lines 40-58), a user may remove search results from the list of search results using the remove interface (narrowing down) (col. 8, lines 63-67)].

	Ture and Chin in combination teach a method of performing a federated search of resources accessible to a user based on a user’s role and browsing history.  Denise teaches maintaining user browsing history for use in updating displayed search results.  The browsing history search result update as taught by Denise could have been combined with the federated search of resources as taught by Ture to provide a method 


	As per claim 6, Ture and Chin in combination teach the computer-implemented method of claim 1 as noted above.
	Neither Ture nor Chin explicitly teach wherein the online activity comprises, for each one of the past search results, navigating to a document corresponding to the past search result via a user selection by the user of a selectable link corresponding to the past search result, the past search result having been retrieved from one of the subset of searchable resources.
	However, Denise teaches wherein the online activity comprises, for each one of the past search results, navigating to a document corresponding to the past search result via a user selection by the user of a selectable link corresponding to the past search result, the past search result having been retrieved from one of the subset of searchable resources [Denise, the search system may identify a most relevant search result and a user may select a search result (col. 7, lines 44-63)].


	As per claim 9, Ture and Chin in combination teach the computer-implemented method of claim 1 as noted above and further teach further comprising:
determining, by the at least one hardware processor, another initial search scope for the user, the other initial search scope being defined by another subset of searchable resources that have been selected from the plurality of searchable resources based on the additional interaction data of the user [Ture, a hierarchical menu allows for access to applications according to user role, only the documents for which the user has access may be seen; the user having a set of responsibilities may choose a responsibility based on a role at log in which determines which menu items are displayed (0091)].
Since, a user may be assigned a plurality of different responsibilities and roles and may log-in to a particular responsibility for accessing documents associated with the role, a user may have a plurality of access levels/search scopes.  

performing, by the at least one hardware processor, another federated search for another current search query using the other initial search scope, the other federated search for the other current search query being restricted to only the other subset of searchable resources [Ture, a hierarchical menu allows for access to applications according to user role, only the documents for which the user has access may be seen; the user having a set of responsibilities may choose a responsibility based on a role at log in which determines which menu items are displayed (0091) the query layer may receive user queries and the search results may be limited to what the user is allowed to access across the enterprise, for example: using role based access (0084)].

generating, by the at least one hardware processor, another set of current search results for the other current search query based on the performing of the other federated search [Ture, the query layer may receive user queries and the search results may be limited to what the user is allowed to access across the enterprise, for example: using role based access (0084)].



	Neither Ture nor Chin explicitly teaches receiving, by the at least one hardware processor, an indication of online activity of the user directed towards one of the generated current search results displayed on the computing device of the user; storing, by the at least one hardware processor, the indication of the online activity directed towards the one of the generated current search results as additional interaction data in a database in association with the user.
	However, Denise teaches receiving, by the at least one hardware processor, an indication of online activity of the user directed towards one of the generated current search results displayed on the computing device of the user [Denise, a user may select a search result (col. 7, lines 44-63)].

storing, by the at least one hardware processor, the indication of the online activity directed towards the one of the generated current search results as additional interaction data in a database in association with the user [Denise, browsing history is stored locally and may include tracked information related to reviewed search results (col. 27, lines 40-58)].
	Ture and Chin in combination teach a method of performing a federated search of resources accessible to a user based on a user’s role and browsing history.  Denise teaches maintaining user browsing history for use in updating displayed search results.  

	Claim 17 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above.
	Claim 19 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above. 
	Claim 22 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above. 
	Claim 23 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above. 




Claims 7, 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ture et al. (Patent Application Publication 2007/0208714; hereinafter referred to as Ture) in view of Chin et al. (Patent Application Publication 2018/0025089; hereinafter referred to as Chin) in further view of Hendrickson et al. (Patent Application Publication 2010/0169304; hereinafter referred to as Hendrickson). 

	As per claim 7, Ture and Chin in combination teach the computer-implemented method of claim 1 as noted above and further teach wherein the determining the initial search scope of the user is performed prior to the user submitting the current search query 
	Since, the scope of user resources is associated with the groups and/or roles which are authenticated at crawl or query time, the user search scope is determined prior to search and at the time the user groups and/or roles are set up.  
	Neither Ture nor Chin explicitly teach the current search query as part of a periodic search scope determination process.  
	However, Hendrickson teaches this aspect [Hendrickson, federated searches may be scheduled for periodic execution (0056), for example weekly (0057)].
	Ture and Chin in combination teach a method of performing a federated search of resources accessible to a user based on a user’s role and browsing history.  Hendrickson teaches scheduling federated searches for periodic execution.  The periodic execution as taught by Hendrickson could have been combined with the federated search by user role as taught by Ture and Chin to provide a method of performing searches repetitively without requiring a user to submit each execution.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.   One would have been motivated to combine the teachings to provide a method of performing searches repetitively without requiring a user to submit each execution.

	As per claim 11, Ture and Chin in combination teach the computer-implemented method of claim 1 as noted above.
	Neither Ture nor Chin explicitly teach wherein the selecting the subset of searchable resources comprises restricting a number of searchable resources defining 
	However, Hendrickson teaches this aspect [Hendrickson, a user may search a plurality of selectable resources including state statutes and regulations, see Fig. 3 (0076)].
	Ture and Chin in combination teach a method of performing a federated search of resources accessible to a user based on a user’s role and browsing history.   Hendrickson teaches user selectable resources for query execution, which is consistent with applicant’s drawing at Fig. 5.  The selectable resources as taught by Hendrickson could have been combined with the federated search by user role as taught by Ture and Chin to provide a method of performing searches against user defined resources.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of performing searches against user defined resources.

	Claim 24 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ture et al. (Patent Application Publication 2007/0208714; hereinafter referred to as Ture) in view of Chin et al. (Patent Application Publication 2018/0025089; hereinafter referred to as Chin) in further view of Das et al. (Patent Application Publication 2014/0379924; hereinafter referred to as Das).  

	As per claim 12, Ture and Chin in combination teach the method of claim 1 as noted above and further teach wherein the 
	Neither Ture nor Chin explicitly teach selecting the searchable resources is based on is further based on corresponding central processing unit (CPU) consumption values.  
	However, Das teaches this aspect [Das, CPU reservations on cloud may be allocated to tenants of a system based on tenant workload (0034), the cloud service system may also limit the amount of CPU resources such that all tenants are allowed some of the CPU capacity (0036)].  
	Ture and Chin in combination teach a method of performing a federated search of resources accessible to a user based on a user’s role and browsing history.  Das .



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ture et al. (Patent Application Publication 2007/0208714; hereinafter referred to as Ture) in view of Chin et al. (Patent Application Publication 2018/0025089; hereinafter referred to as Chin) in further view of Shi et al. (Patent Application Publication 2012/0054533; hereinafter referred to as Shi). 
 
	As per claim 13, Ture and Chin in combination teach the method of claim 1 as noted above and further teach wherein the selecting the subset of searchable resources is further 
	Neither Ture nor Chin explicitly teach selecting the searchable resources is based on corresponding response times.  
	However, Shi teaches this aspect [Shi, a query may be redirected to another standby system when run time exceeds a maximum lag time (0054)].  
	Ture and Chin in combination teach a method of performing a federated search of resources accessible to a user based on a user’s role and browsing history.   Shi teaches redirecting queries to available resources when run-time is exceeded.  The query redirection based on excessive run-time as taught by Shi could have been combined with the federated search by user role as taught by Ture and Chin to provide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.